Exhibit 10.13

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
19th day of November, 2012 (the “Fourth Amendment Execution Date”), by and
between BMR-3545-3575 JOHN HOPKINS LP, a Delaware limited partnership
(“Landlord,” formerly known as BMR-John Hopkins Court LLC), and REGULUS
THERAPEUTICS INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
March 19, 2010 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of April 26, 2010 (the “First Amendment”), that
certain Second Amendment to Lease dated as of January 26, 2011 (the “Second
Amendment”) and that certain Third Amendment to Lease dated as of February 27,
2012 (the “Third Amendment,” and together with the Original Lease, First
Amendment and Second Amendment, and as the same may have been further amended,
amended and restated, supplemented or modified from time to time, the “Lease”),
whereby Tenant leases certain premises (the “Original Premises”) from Landlord
in the building located at 3545-3575 John Hopkins Court in San Diego, California
(the “Building”);

B. WHEREAS, Landlord desires to lease to Tenant and Tenant desires to lease from
Landlord additional premises; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein. The
Lease, as amended by this Amendment, is referred to herein as the “Amended
Lease.”

2. Second Additional Premises. Commencing as of the Second Additional Premises
Commencement Date (as defined below), Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord approximately six thousand nine hundred
eighty (6,980) square feet of additional Rentable Area located on the first
(1st) floor of the Building, as depicted on Exhibit A attached hereto (the
“Second Additional Premises”). From and after the Second Additional Premises
Commencement Date, the term “Premises,” as used in the Lease, shall mean the
Original Premises plus the Second Additional Premises for a total of
twenty-eight thousand eight hundred fourteen (28,814) square feet of Rentable
Area. For purposes of clarity, as of the Second Additional Premises Commencement
Date, the entire Premises may also be broken down as follows: (a) seven thousand
three hundred forty-four square feet of Rentable Area located on



--------------------------------------------------------------------------------

the first (1st) floor of the Building (the “First Floor Premises”) and
(b) twenty-one thousand four hundred seventy square feet of Rentable Area
located on the second (2nd) floor of the Building (the “Second Floor Premises”).

3. Second Additional Premises Term. The Term with respect to the Second
Additional Premises shall commence on the Second Additional Premises
Commencement Date (as defined below) and expire on the Term Expiration Date,
subject to earlier termination pursuant to the terms of the Amended Lease (such
period of time is referred to herein as the “Second Additional Premises Term”).

4. Possession and Commencement.

4.1. The “Second Additional Premises Commencement Date” shall be the earlier of
(a) May 15, 2013 and (b) the day the work described in the Second Work Letter
(the “Second Additional Tenant Improvements”) is Substantially Complete. Tenant
shall execute and deliver to Landlord written acknowledgment of the actual
Second Additional Premises Commencement Date within ten (10) days after Tenant
takes occupancy of the Second Additional Premises, in the form attached as
Exhibit C hereto. Failure to execute and deliver such acknowledgment, however,
shall not affect the Second Additional Premises Commencement Date or Landlord’s
or Tenant’s liability hereunder. Failure by Tenant to obtain validation by any
medical review board or other similar governmental licensing of the First Floor
Premises required for the Permitted Use by Tenant shall not serve to extend the
Second Additional Premises Commencement Date. The term “Substantially Complete”
or “Substantial Completion” means that the Second Additional Tenant Improvements
are substantially complete in accordance with the Approved Plans (as defined in
the Second Work Letter), except for minor punch list items.

4.2. Tenant shall cause the Second Additional Tenant Improvements to be
constructed in the First Floor Premises pursuant to the Second Work Letter
attached hereto as Exhibit B (the “Second Work Letter”) at a cost to Landlord
not to exceed (a) Two Hundred Ninety-Three Thousand Seven Hundred Sixty Dollars
($293,760) (based upon Forty Dollars ($40) per square foot of Rentable Area of
First Floor Premises) (the “Second Base TI Allowance”) plus (b) if properly
requested by Tenant pursuant to this Section, Six Hundred Sixty Thousand Nine
Hundred Sixty Dollars ($660,960) (based upon Ninety Dollars ($90) per square
foot of Rentable Area of First Floor Premises) (the “Second Additional TI
Allowance”), for a total of Nine Hundred Fifty-Four Thousand Seven Hundred
Twenty Dollars ($954,720) (based upon One Hundred Thirty Dollars ($130) per
square foot of Rentable Area of First Floor Premises). The Second Base TI
Allowance, together with Second Additional TI Allowance (if properly requested
by Tenant pursuant to this Article), shall be referred to herein as the “Second
TI Allowance.” The Second TI Allowance may be applied to the costs of
(n) construction, (o) project review by Landlord (which fee shall equal three
percent (3%) of the hard costs of the Second Additional Tenant Improvements,
including the Second Base TI Allowance and, if used by Tenant, the Second
Additional TI Allowance), (p) space planning, architect, engineering and other
related services performed by third parties unaffiliated with Tenant,
(q) building permits and other taxes, fees, charges and levies by Governmental
Authorities for permits or for inspections of the Second Additional Tenant
Improvements, and (r) costs and expenses for labor, material, equipment and
fixtures. In no event shall the Second TI Allowance be used for (v) the

 

2



--------------------------------------------------------------------------------

cost of work that is not authorized by the Approved Plans (as defined in the
Second Work Letter) or otherwise approved in writing by Landlord, (w) payments
to Tenant or any affiliates of Tenant, (x) the purchase of any furniture,
personal property or other non-building system equipment, (y) costs resulting
from any default by Tenant of its obligations under the Amended Lease or
(z) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).

4.3. Base Rent with respect to the First Floor Premises shall be increased to
include the amount of the Second Additional TI Allowance disbursed by Landlord
in accordance with this Lease amortized over the Second Additional Premises Term
at a rate of eight percent (8%) annually. Tenant shall have until May 1, 2013
(the “Second TI Deadline”), to expend the unused portion of the Second TI
Allowance, after which date Landlord’s obligation to fund such costs shall
expire. The amount by which Base Rent with respect to the First Floor Premises
shall be increased shall be determined (and Base Rent shall be increased
accordingly) as of the Second Additional Premises Commencement Date and, if such
determination does not reflect use by Tenant of all of the Second Additional TI
Allowance, shall be determined again as of the Second TI Deadline, with Tenant
paying (on the next succeeding day that Base Rent is due under this Lease (the
“Second TI True-Up Date”)) any underpayment of the further adjusted Base Rent
for the period beginning on the Second Additional Premises Commencement Date and
ending on the Second TI True-Up Date.

4.4. Landlord shall not be obligated to expend any portion of the Second
Additional TI Allowance until Landlord shall have received from Tenant a letter
in the form attached as Exhibit D hereto executed by an authorized officer of
Tenant. In no event shall any unused Second TI Allowance entitle Tenant to a
credit against Rent payable under the Amended Lease. Tenant shall deliver to
Landlord (a) a certificate of occupancy for the First Floor Premises suitable
for the Permitted Use and (b) a Certificate of Substantial Completion in the
form of the American Institute of Architects document G704, executed by the
project architect and the general contractor.

4.5. Prior to entering upon the Second Additional Premises, Tenant shall furnish
to Landlord evidence satisfactory to Landlord that insurance coverages required
of Tenant under the provisions of Article 23 are in effect with respect to the
Second Additional Premises, and such entry shall be subject to all the terms and
conditions of the Amended Lease other than the payment of Base Rent or Tenant’s
Share of Operating Expenses (as defined below).

4.6. Promptly after the Fourth Amendment Execution Date, Tenant, at its sole
cost and expense, shall install temporary meters for all water, gas, heat,
light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Second Additional
Premises for use during Tenant’s construction of the Second Additional Tenant
Improvements and until the Second Additional Premises Commencement Date. Tenant
shall pay all utility charges for the Second Additional Premises, together with
any fees, surcharges and taxes thereon for the period beginning on the date that
Tenant first accesses the Second Additional Premises for any reason after the
Fourth Amendment Execution Date. Notwithstanding anything in the Lease to the
contrary, the Second Additional Tenant Improvements shall include purchasing and
installing a separate submeter to measure the

 

3



--------------------------------------------------------------------------------

electricity and gas supplied to the First Floor Premises. From and after the
Second Additional Premises Commencement Date, Tenant shall be responsible for
the cost of utilities supplied to the Second Additional Premises as set forth in
Section 16.1 of the Lease.

5. Landlord Work. Landlord, at its sole cost and expense, shall perform the
improvements set forth on Exhibit E attached hereto.

6. Base Rent. Notwithstanding anything in the Lease to the contrary, commencing
as of the Second Additional Premises Commencement Date, Base Rent with respect
to the entire Premises shall be as set forth in the charts below:

First Floor Premises Base Rent:

 

Dates (as of the Second Additional Premises Commencement Date)

   Square
Feet of
Rentable
Area      Monthly
Base
Rent per
Square
Foot of
Rentable
Area      Monthly
Base Rent      Annual Base
Rent*  

Months 1-5

     7,344       $ 0.00       $ 0.00         N/A   

Months 6-12

     7,344       $ 3.00       $ 22,032.00       $ 264,384.00   

Months 13-24

     7,344       $ 3.09       $ 22,692.96       $ 272,315.52   

Months 25-36

     7,344       $ 3.18       $ 23,353.92       $ 280,247.04   

Months 37-48

     7,344       $ 3.28       $ 24,088.32       $ 289,059.84   

Month 49-June 30, 2017

     7,344       $ 3.38       $ 24,822.72       $ 297,872.64   

 

* Based on a twelve-month calculation

 

4



--------------------------------------------------------------------------------

Second Floor Premises Base Rent:

 

Dates

   Square
Feet of
Rentable
Area      Base Rent per
Square Foot of
Rentable Area      Monthly
Base Rent      Annual Base
Rent*  

Second Additional Premises Commencement Date – June 30, 2013

     21,470       $ 2.44 monthly       $ 52,386.80       $ 628,641.60   

July 1, 2013 – June 30, 2014

     21,470       $ 2.69 monthly       $ 57,754.30       $ 693,051.60   

July 1, 2014 – June 30, 2015

     21,470       $ 2.94 monthly       $ 63,121.80       $ 757,461.60   

July 1, 2015 – June 30, 2016

     21,470       $ 3.19 monthly       $ 68,489.30       $ 821,871.60   

July 1, 2016 – June 30, 2017

     21,470       $ 3.44 monthly       $ 73,856.80       $ 886,281.60   

 

* Based on a twelve-month calculation

7. Tenant’s Pro Rata Share. From and after the Second Additional Premises
Commencement Date, Tenant’s Pro Rata Share shall equal thirty-nine and 91/100
percent (39.91%). Notwithstanding any abatement in Base Rent, Tenant shall be
responsible for Operating Expenses with respect to the entire Premises as of the
Second Additional Premises Commencement Date, including the Property Management
Fee, which, during the first five (5) months following the Second Additional
Premises Commencement Date, shall be calculated as if Tenant were paying
Seventy-Five Thousand Three Hundred Forty-Nine and 22/100 Dollars ($75,349.22)
per month for Base Rent.

8. Condition of Second Additional Premises. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the condition of the Second Additional Premises, the Building or the
Project, or with respect to the suitability of the Second Additional Premises,
the Building or the Project for the conduct of Tenant’s business.
Notwithstanding the foregoing, Landlord represents and warrants that, as of the
Fourth Amendment Execution Date, (a) the Second Additional Premises are in
compliance with all

 

5



--------------------------------------------------------------------------------

Applicable Laws (including (without limitation) the ADA and Title 24) and
(b) the structural elements of the Building, the roof and roof membrane and the
Building systems throughout the Building and serving the Second Additional
Premises (including (without limitation) the mechanical, electrical, HVAC and
plumbing systems of the Building) are in working order, condition and repair
and, to the extent that the representations are in (a) and/or (b) are untrue as
of the Fourth Amendment Execution Date, Landlord shall, at Landlord’s sole cost
and expense and as Tenant’s sole remedy, correct any breach of such warranties
promptly following receipt of written notice thereof from Tenant. Tenant
acknowledges that (x) it is fully familiar with the condition of the Second
Additional Premises and agrees to take the same in its condition “as is” as of
the Second Additional Premises Commencement Date (subject to the preceding
sentence) and (y) Landlord shall have no obligation to alter, repair or
otherwise prepare the Second Additional Premises for Tenant’s occupancy or to
pay for or construct any improvements to the Second Additional Premises, except
with respect to the Second Base TI Allowance and, if properly requested by
Tenant pursuant to the terms of the Lease, the Second Additional TI Allowance.
Tenant’s taking of possession of the Second Additional Premises shall, except as
otherwise agreed to in writing by Landlord and Tenant, conclusively establish
that the Second Additional Premises, the Building and the Project were at such
time in good, sanitary and satisfactory condition and repair.

9. Additional Tenant. In the event Landlord leases any of the space indicated on
Exhibit F attached hereto to a tenant other than Tenant, the items set forth in
this Article shall occur upon written notice from Landlord (the “Additional
Tenant Notice”).

9.1. Storage Room Surrender. Within ten (10) days after Landlord’s delivery of
the Additional Tenant Notice, Tenant shall surrender and vacate (in each case,
in accordance with, and in the condition required by, the Amended Lease for
surrendering Premises upon the expiration or earlier termination thereof) that
certain portion of Storage Room 100-30 (the “Storage Room”), as depicted on
Exhibit G, attached hereto (the “Storage Reduction Space”). Upon Tenant
surrendering the Storage Reduction Space in accordance with the Lease, (a) the
First Floor Premises shall no longer include the Storage Reduction Space,
(b) the First Floor Premises shall be reduced by the Rentable Area applicable to
the Storage Reduction Space, (c) Tenant’s Pro Rata Share shall be adjusted to
reflect the reduction in the First Floor Premises and (d) the Amended Lease
(with respect to the Storage Reduction Space) shall terminate and be of no
further force or effect, except for those provisions that expressly survive the
expiration or earlier termination thereof.

9.2. Storage Room Improvements. Upon Tenant’s surrender of the Storage Reduction
Space, Landlord shall be entitled to perform improvements to the Storage Room
(the “Storage Room Improvements”) in order to separately demise the Storage
Reduction Space from the portion of the Storage Room that will remain a part of
the First Floor Premises. The Storage Room shall be demised into two (2) equally
sized rooms and the Storage Room Improvements may include the installation of a
demising wall, a double door and any necessary HVAC balancing or adjustments.
Landlord shall invoice Tenant for the cost of the Storage Room Improvements and
Tenant shall pay such costs as Additional Rent within ten (10) days after
receipt of an invoice therefor.

 

6



--------------------------------------------------------------------------------

9.3. Emergency Exit Route. From and after Landlord’s delivery of the Additional
Tenant Notice, (a) the area depicted on Exhibit H attached hereto (the
“Emergency Exit Route”) shall no longer constitute Common Area and shall only be
used by Tenant in the event of an emergency and only for egress purposes and
(b) Tenant shall not enter or use the Emergency Exit Route at any other time or
for any other purpose. In addition, upon Landlord’s delivery of the Additional
Tenant Notice, Landlord may (m) install panic alarms and secure double doors on
doorways associated with the Emergency Exit Route and (n) install a demising
wall as indicated on Exhibit H (collectively, the “Emergency Exit Route
Improvements”). Landlord shall invoice Tenant for the cost of the Emergency Exit
Route Improvements (and other work necessary to complete the Emergency Exit
Route Improvements) and Tenant shall pay such costs as Additional Rent within
ten (10) days after receipt of an invoice therefor. Concurrently with Tenant’s
surrender of the Storage Reduction Space (as set forth in Section 9.1), (y) the
Rentable Area of the First Floor Premises shall be reduced and (z) Tenant’s Pro
Rata Share shall be adjusted, in each case to reflect the reduction of the
Emergency Exit Route from the Common Area of the Building.

9.4. Submetering. Upon Landlord’s delivery of the Additional Tenant Notice,
Landlord may install separate metering equipment to monitor such new tenant’s
usage of utilities. Landlord shall invoice Tenant for the cost to install such
metering equipment and Tenant shall pay such costs as Additional Rent within ten
(10) days after receipt of an invoice therefor.

10. Termination Option. Notwithstanding anything in the Lease to the contrary,
Article 44 of the Lease shall only apply to the Second Floor Premises and shall
not apply to the First Floor Premises.

11. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Studley, Inc. (“Broker”), and agrees to indemnify, defend and hold Landlord
harmless from any and all cost or liability for compensation claimed by any such
broker or agent, other than Broker, employed or engaged by it or claiming to
have been employed or engaged by it. Broker is entitled to a leasing commission
in connection with the making of this Amendment, and Landlord shall pay such
commission to Broker pursuant to a separate agreement between Landlord and
Broker.

12. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

13. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Amended Lease should be
sent to:

Regulus Therapeutics Inc.

3545 John Hopkins Court, Suite 210

San Diego, California 92121

Attn: Garry Menzel, Executive Vice President

 

7



--------------------------------------------------------------------------------

14. Effect of Amendment. Except as modified by this Amendment, the Lease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns. In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the parties. From and after the date hereof,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

15. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

16. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

BMR-3545-3575 JOHN HOPKINS LP,

a Delaware limited partnership

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

VP, Real Estate Counsel

TENANT:

REGULUS THERAPEUTICS INC.,

a Delaware corporation

By:  

/s/ Garry E. Menzel

Name:  

Garry E. Menzel, Ph.D.

Title:  

Chief Operating Officer and

 

Executive Vice President, Finance



--------------------------------------------------------------------------------

EXHIBIT A

SECOND ADDITIONAL PREMISES

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

SECOND WORK LETTER

This Second Work Letter (this “Second Work Letter”) is made and entered into as
of the 19th day of November, 2012, by and between BMR-3545-3575 JOHN HOPKINS LP,
a Delaware limited partnership (“Landlord”), and REGULUS THERAPEUTICS INC., a
Delaware corporation (“Tenant”), and is attached to and made a part of that
certain Fourth Amendment to Lease dated as of November 19, 2012 (as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time, the “Amendment”), by and between Landlord and Tenant for the Second
Additional Premises located at 3545-3575 John Hopkins Court, San Diego,
California. All capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Amended Lease (as defined in the Amendment).

1. General Requirements.

1.1. Authorized Representatives.

(a) Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Federico Mina as the person authorized to
initial plans, drawings, approvals and to sign change orders pursuant to this
Second Work Letter and (ii) an officer of Landlord as the person authorized to
sign any amendments to this Second Work Letter or the Lease. Tenant shall not be
obligated to respond to or act upon any such item until such item has been
initialed or signed (as applicable) by the appropriate Landlord’s Authorized
Representative. Landlord may change either Landlord’s Authorized Representative
upon one (1) business day’s prior written notice to Tenant.

(b) Tenant designates Mary Glanville (“Tenant’s Authorized Representative”) as
the person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Second Work Letter. Landlord shall not be obligated
to respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative. Tenant may change
Tenant’s Authorized Representative upon one (1) business day’s prior written
notice to Landlord.

1.2. Schedule. The schedule for design and development of the Second Additional
Tenant Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Schedule”). Tenant shall prepare the
Schedule so that it is a reasonable schedule for the completion of the Second
Additional Tenant Improvements. As soon as the Schedule is completed, Tenant
shall deliver the same to Landlord for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed. Such Schedule shall be
approved or disapproved by Landlord within five (5) business days after delivery
to Landlord. Landlord’s failure to respond within such five (5) business day
period shall be deemed approval by Landlord. If Landlord disapproves the
Schedule, then Landlord shall notify Tenant in writing of its objections to such
Schedule, and the parties shall confer and negotiate in good faith to reach

 

B-1



--------------------------------------------------------------------------------

agreement on the Schedule. The Schedule shall be subject to adjustment as
mutually agreed upon in writing by the parties, or as provided in this Second
Work Letter.

1.3. Tenant’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Second Additional Tenant Improvements
shall be selected by Tenant and approved by Landlord, which approval Landlord
shall not unreasonably withhold, condition or delay. Landlord may refuse to use
any architects, consultants, contractors, subcontractors or material suppliers
that Landlord reasonably believes could cause labor disharmony. All Tenant
contracts related to the Second Additional Tenant Improvements shall provide
that Tenant may assign such contracts and any warranties with respect to the
Second Additional Tenant Improvements to Landlord at any time.

2. Second Additional Tenant Improvements. All Second Additional Tenant
Improvements shall be performed by Tenant’s contractor, at Tenant’s sole cost
and expense (subject to Landlord’s obligations with respect to any portion of
the Second Base TI Allowance and, if properly requested by Tenant pursuant to
the terms of the Lease, the Second Additional TI Allowance) and in accordance
with the Approved Plans (as defined below), the Amended Lease and this Second
Work Letter. To the extent that the total projected cost of the Second
Additional Tenant Improvements (as projected by Landlord) exceeds the TI
Allowance (such excess, the “Excess TI Costs”), Tenant shall advance to Landlord
any Excess TI Costs within ten (10) days after receipt of an invoice therefor,
but in any case before Tenant commences the Second Additional Tenant
Improvements. If the actual Excess TI Costs are less than the Excess TI Costs
paid by Tenant to Landlord, Landlord shall credit Tenant with the overage paid
by Tenant against Tenant’s Rent obligations, beginning after Landlord has
completed the final accounting for the Second Additional Tenant Improvements. If
the cost of the Second Additional Tenant Improvements (as projected by Landlord)
increases over Landlord’s initial projection, then Landlord may notify Tenant
and Tenant shall deposit any additional Excess TI Costs with Landlord in the
same way that Tenant deposited the initial Excess TI Costs. If Tenant fails to
pay, or is late in paying, any sum due to Landlord under this Second Work
Letter, then Landlord shall have all of the rights and remedies set forth in the
Lease for nonpayment of Rent (including the right to interest and the right to
assess a late charge), and for purposes of any litigation instituted with regard
to such amounts the same shall be considered Rent. All material and equipment
furnished by Tenant or its contractors as the Second Additional Tenant
Improvements shall be new or “like new;” the Second Additional Tenant
Improvements shall be performed in a first-class, workmanlike manner; and the
quality of the Second Additional Tenant Improvements shall be of a nature and
character not less than the Building Standard. Tenant shall take, and shall
require its contractors to take, commercially reasonable steps to protect the
First Floor Premises during the performance of any Second Additional Tenant
Improvements, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.

2.1. Work Plans. Tenant shall prepare and submit to Landlord for approval
schematics covering the Second Additional Tenant Improvements prepared in
conformity with the applicable provisions of this Second Work Letter (the “Draft
Schematic Plans”). The Draft Schematic Plans shall contain sufficient
information and detail to accurately describe the

 

B-2



--------------------------------------------------------------------------------

proposed design to Landlord and such other information as Landlord may
reasonably request. Landlord shall notify Tenant in writing within five
(5) business days after receipt of the Draft Schematic Plans whether Landlord
approves or objects to the Draft Schematic Plans and of the manner, if any, in
which the Draft Schematic Plans are unacceptable. Landlord’s failure to respond
within such five (5) business day period shall be deemed approval by Landlord.
If Landlord reasonably objects to the Draft Schematic Plans, then Tenant shall
revise the Draft Schematic Plans and cause Landlord’s objections to be remedied
in the revised Draft Schematic Plans. Tenant shall then resubmit the revised
Draft Schematic Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord’s approval of or
objection to revised Draft Schematic Plans and Tenant’s correction of the same
shall be in accordance with this Section until Landlord has approved the Draft
Schematic Plans in writing or been deemed to have approved them. The iteration
of the Draft Schematic Plans that is approved or deemed approved by Landlord
without objection shall be referred to herein as the “Approved Schematic Plans.”

2.2. Construction Plans. Tenant shall prepare final plans and specifications for
the Second Additional Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications (“Construction Plans”) are completed, Tenant
shall deliver the same to Landlord for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed. Such Construction Plans
shall be approved or disapproved by Landlord within five (5) business days after
delivery to Landlord. Landlord’s failure to respond within such five
(5) business day period shall be deemed approval by Landlord. If the
Construction Plans are disapproved by Landlord, then Landlord shall notify
Tenant in writing of its objections to such Construction Plans, and the parties
shall confer and negotiate in good faith to reach agreement on the Construction
Plans. Promptly after the Construction Plans are approved by Landlord and
Tenant, two (2) copies of such Construction Plans shall be initialed and dated
by Landlord and Tenant, and Tenant shall promptly submit such Construction Plans
to all appropriate Governmental Authorities for approval. The Construction Plans
so approved, and all change orders specifically permitted by this Second Work
Letter, are referred to herein as the “Approved Plans.”

2.3. Changes to the Second Additional Tenant Improvements. Any changes to the
Approved Plans (each, a “Change”) shall be requested and instituted in
accordance with the provisions of this Article 2 and shall be subject to the
written approval of the non-requesting party in accordance with this Second Work
Letter.

(a) Change Request. Either Landlord or Tenant may request Changes after Landlord
approves the Approved Plans by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (a) the Change, (b) the party required to perform
the Change and (c) any modification of the Approved Plans and the Schedule, as
applicable, necessitated by the Change. If the nature of a Change requires
revisions to the Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of the Second Additional

 

B-3



--------------------------------------------------------------------------------

Tenant Improvements as a result of such Change. Change Requests shall be signed
by the requesting party’s Authorized Representative.

(b) Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five
(5) business days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.

2.4. Preparation of Estimates. Tenant shall, before proceeding with any Change,
using its best efforts, prepare as soon as is reasonably practicable (but in no
event more than five (5) business days after delivering a Change Request to
Landlord or receipt of a Change Request) an estimate of the increased costs or
savings that would result from such Change, as well as an estimate on such
Change’s effects on the Schedule. Landlord shall have five (5) business days
after receipt of such information from Tenant to (a) in the case of a
Tenant-initiated Change Request, approve or reject such Change Request in
writing, or (b) in the case of a Landlord-initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request.

3. Completion of Second Additional Tenant Improvements. Tenant, at its sole cost
and expense (except for the Second Base TI Allowance and, if properly requested
by Tenant pursuant to the terms of the Lease, the Second Additional TI
Allowance), shall perform and complete the Second Additional Tenant Improvements
in all respects (a) in substantial conformance with the Approved Plans,
(b) otherwise in compliance with provisions of the Amended Lease and this Second
Work Letter and (c) in accordance with Applicable Laws, the requirements of
Tenant’s insurance carriers, the requirements of Landlord’s insurance carriers
(to the extent Landlord provides its insurance carriers’ requirements to Tenant)
and the board of fire underwriters having jurisdiction over the First Floor
Premises. The Second Additional Tenant Improvements shall be deemed completed at
such time as Tenant shall furnish to Landlord (v) evidence satisfactory to
Landlord that (i) all Second Additional Tenant Improvements have been completed
and paid for in full (which shall be evidenced by the architect’s certificate of
completion and the general contractor’s and each subcontractor’s and material
supplier’s final unconditional waivers and releases of liens, each in a form
acceptable to Landlord and complying with Applicable Laws), (ii) all Second
Additional Tenant Improvements have been accepted by Landlord, (iii) any and all
liens related to the Second Additional Tenant Improvements have either been
discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived by the party filing such lien and (iv) no
security interests relating to the Second Additional Tenant Improvements are
outstanding, (w) all certifications and approvals with respect to the Second
Additional Tenant Improvements that may be required from any Governmental
Authority and any board of fire underwriters or similar body for the use and
occupancy of the First Floor Premises, (x) certificates of insurance required by
the Lease to be purchased and maintained by Tenant, (y) an affidavit from
Tenant’s architect certifying that all work performed in, on or about the
Premises is in accordance with the Approved Plans and (z) complete drawing print
sets and electronic CADD files on disc of all contract documents for work
performed by their architect and engineers in relation to the Second Additional
Tenant Improvements.

 

B-4



--------------------------------------------------------------------------------

4. Insurance.

4.1. Property Insurance. At all times during the period beginning with
commencement of construction of the Second Additional Tenant Improvements and
ending with final completion of the Second Additional Tenant Improvements,
Tenant shall maintain, or cause to be maintained (in addition to the insurance
required of Tenant pursuant to the Amended Lease), property insurance insuring
Landlord and the Landlord Parties, as their interests may appear. Such policy
shall, on a completed values basis for the full insurable value at all times,
insure against loss or damage by fire, vandalism and malicious mischief and
other such risks as are customarily covered by the so-called “broad form
extended coverage endorsement” upon all Second Additional Tenant Improvements
and the general contractor’s and any subcontractors’ machinery, tools and
equipment, all while each forms a part of, or is contained in, the Second
Additional Tenant Improvements or any temporary structures on the First Floor
Premises, or is adjacent thereto; provided that, for the avoidance of doubt,
insurance coverage with respect to the general contractor’s and any
subcontractors’ machinery, tools and equipment shall be carried on a primary
basis by such general contractor or the applicable subcontractor(s). Tenant
agrees to pay any deductible, and Landlord is not responsible for any
deductible, for a claim under such insurance. Such property insurance shall
contain an express waiver of any right of subrogation by the insurer against
Landlord and the Landlord Parties, and shall name Landlord and its affiliates as
loss payees as their interests may appear.

4.2. Workers’ Compensation Insurance. At all times during the period of
construction of the Second Additional Tenant Improvements, Tenant shall, or
shall cause its contractors or subcontractors to, maintain statutory workers’
compensation insurance as required by Applicable Laws.

5. Liability. Tenant assumes sole responsibility and liability for any and all
injuries or the death of any persons, including Tenant’s contractors and
subcontractors and their respective employees, agents and invitees, and for any
and all damages to property caused by, resulting from or arising out of any act
or omission on the part of Tenant, Tenant’s contractors or subcontractors, or
their respective employees, agents and invitees in the prosecution of the Second
Additional Tenant Improvements. Tenant agrees to indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Indemnitees harmless from and against all Claims due to, because of
or arising out of any and all such injuries, death or damage, whether real or
alleged, and Tenant and Tenant’s contractors and subcontractors shall assume and
defend at their sole cost and expense all such Claims; provided, however, that
nothing contained in this Second Work Letter shall be deemed to indemnify or
otherwise hold Landlord harmless from or against liability caused by Landlord’s
negligence or willful misconduct. Any deficiency in design or construction of
the Second Additional Tenant Improvements shall be solely the responsibility of
Tenant, notwithstanding the fact that Landlord may have approved of the same in
writing.

6. TI Allowance.

6.1. Application of TI Allowance. Landlord shall contribute, in the following
order, the Second Base TI Allowance; if properly requested by Tenant pursuant to
the terms of the

 

B-5



--------------------------------------------------------------------------------

Lease, the Second Additional TI Allowance; and any Excess TI Costs advanced by
Tenant to Landlord toward the costs and expenses incurred in connection with the
performance of the Second Additional Tenant Improvements, in accordance with
Article 4 of the Amendment. If the entire Second TI Allowance is not applied
toward or reserved for the costs of the Second Additional Tenant Improvements,
then Tenant shall not be entitled to a credit of such unused portion of the
Second TI Allowance. If the entire Excess TI Costs advanced by Tenant to
Landlord are not applied toward the costs of the Second Additional Tenant
Improvements, then Landlord shall promptly return such excess to Tenant
following completion of the Second Additional Tenant Improvements. Tenant may
apply the Second Base TI Allowance and, if properly requested by Tenant pursuant
to the terms of the Amendment, the Second Additional TI Allowance for the
payment of construction and other costs in accordance with the terms and
provisions of the Amendment.

6.2. Approval of Budget for the Second Additional Tenant Improvements.
Notwithstanding anything to the contrary set forth elsewhere in this Second Work
Letter or the Lease, Landlord shall not have any obligation to expend any
portion of the Second TI Allowance until Landlord and Tenant shall have approved
in writing the budget for the Second Additional Tenant Improvements (the
“Approved Budget”). Prior to Landlord’s approval of the Approved Budget, Tenant
shall pay all of the costs and expenses incurred in connection with the Second
Additional Tenant Improvements as they become due. Landlord shall not be
obligated to reimburse Tenant for costs or expenses relating to the Second
Additional Tenant Improvements that exceed the amount of the Second TI
Allowance. Landlord shall not unreasonably withhold, condition or delay its
approval of any budget for Second Additional Tenant Improvements that is
proposed by Tenant.

6.3. Fund Requests. Upon submission by Tenant to Landlord of (a) a statement (a
“Fund Request”) setting forth the total amount of the Second TI Allowance
requested, (b) a summary of the Second Additional Tenant Improvements performed
using AIA standard form Application for Payment (G 702) executed by the general
contractor and by the architect, (c) invoices from the general contractor, the
architect, and any subcontractors, material suppliers and other parties
requesting payment with respect to the amount of the Second TI Allowance then
being requested, (d) unconditional lien releases from the general contractor and
each subcontractor and material supplier with respect to previous payments made
by either Landlord or Tenant for the Second Additional Tenant Improvements in a
form acceptable to Landlord and complying with Applicable Laws and
(e) conditional lien releases from the general contractor and each subcontractor
and material supplier with respect to the Second Additional Tenant Improvements
performed that correspond to the Fund Request each in a form acceptable to
Landlord and complying with Applicable Laws, then Landlord shall, within thirty
(30) days following receipt by Landlord of a Fund Request and the accompanying
materials required by this Section, pay to (as elected by Landlord) the
applicable contractors, subcontractors and material suppliers or Tenant (for
reimbursement for payments made by Tenant to such contractors, subcontractors or
material suppliers either prior to Landlord’s approval of the Approved Budget or
as a result of Tenant’s decision to pay for the Second Additional Tenant
Improvements itself and later seek reimbursement from Landlord in the form of
one lump sum payment in accordance with the Amendment and this Second Work
Letter), the amount of Second Additional Tenant Improvements costs set forth in
such Fund Request or Landlord’s pari

 

B-6



--------------------------------------------------------------------------------

passu share thereof if Excess TI Costs exist based on the Approved Budget;
provided, however, that Landlord shall not be obligated to make any payments
under this Section until the budget for the Second Additional Tenant
Improvements is approved in accordance with Section 6.2 above, and any Fund
Request under this Section shall be subject to the payment limits set forth in
Section 6.2 above and Article 4 of the Amendment.

7. Miscellaneous.

7.1. Number; Headings. Where applicable in this Second Work Letter, the singular
includes the plural and the masculine or neuter includes the masculine, feminine
and neuter. The section headings of this Second Work Letter are not a part of
this Second Work Letter and shall have no effect upon the construction or
interpretation of any part hereof.

7.2. Attorneys’ Fees. If either party commences a demand, claim, action, cause
of action or suit against the other party arising out of or in connection with
this Second Work Letter, then the substantially prevailing party shall be
reimbursed by the other party for all reasonable costs and expenses, including
reasonable attorneys’ fees and expenses, incurred by the substantially
prevailing party in such action or proceeding and in any appeal in connection
therewith (regardless of whether the applicable demand, claim, action, cause of
action or suit is voluntarily withdrawn or dismissed).

7.3. Time of Essence. Time is of the essence with respect to the performance of
every provision of this Second Work Letter in which time of performance is a
factor.

7.4. Covenant and Condition. Each provision of this Second Work Letter
performable by Tenant shall be deemed both a covenant and a condition.

7.5. Withholding of Consent. Whenever consent or approval of either party is
required, that party shall not unreasonably withhold, condition or delay such
consent or approval, except as may be expressly set forth to the contrary.

7.6. Invalidity. Any provision of this Second Work Letter that shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and all other provisions of this Second Work Letter shall
remain in full force and effect and shall be interpreted as if the invalid, void
or illegal provision did not exist.

7.7. Interpretation. The language in all parts of this Second Work Letter shall
be in all cases construed as a whole according to its fair meaning and not
strictly for or against either Landlord or Tenant.

7.8. Successors. Each of the covenants, conditions and agreements herein
contained shall inure to the benefit of and shall apply to and be binding upon
the parties hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section shall in any way alter the provisions of the Lease restricting
assignment or subletting.

 

B-7



--------------------------------------------------------------------------------

7.9. Governing Law. This Second Work Letter shall be governed by, construed and
enforced in accordance with the laws of the state in which the Premises are
located, without regard to such state’s conflict of law principles.

7.10. Power and Authority. Tenant guarantees, warrants and represents that the
individual or individuals signing this Second Work Letter have the power,
authority and legal capacity to sign this Second Work Letter on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.

7.11. Counterparts. This Second Work Letter may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.

7.12. Amendments; Waiver. No provision of this Second Work Letter may be
modified, amended or supplemented except by an agreement in writing signed by
Landlord and Tenant. The waiver by Landlord of any breach by Tenant of any term,
covenant or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained.

7.13. Waiver of Jury Trial. To the extent permitted by Applicable Laws, the
parties waive trial by jury in any action, proceeding or counterclaim brought by
the other party hereto related to matters arising out of or in any way connected
with this Second Work Letter; the relationship between Landlord and Tenant;
Tenant’s use or occupancy of the Premises; or any claim of injury or damage
related to this Second Work Letter or the Premises.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

B-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Work Letter to
be effective on the date first above written.

 

LANDLORD:

BMR-3545-3575 JOHN HOPKINS LP,

a Delaware limited partnership

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

VP, Real Estate Counsel

TENANT:

REGULUS THERAPEUTICS INC.,

a Delaware corporation

By:  

/s/ Garry E. Menzel

Name:  

Garry E. Menzel, Ph.D.

Title:  

Chief Operating Officer and

 

Executive Vice President, Finance

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

ACKNOWLEDGEMENT OF SECOND ADDITIONAL PREMISES COMMENCEMENT DATE

THIS ACKNOWLEDGEMENT OF SECOND ADDITIONAL PREMISES COMMENCEMENT DATE is entered
into as of [                    ], 20[    ], with reference to that certain
Lease dated as of March 19, 2010, as amended by that certain First Amendment to
Lease dated as of April 26, 2010, that certain Second Amendment to Lease dated
as of January 26, 2011, that certain Third Amendment to Lease dated as of
February 27, 2012 and that certain Fourth Amendment to Lease dated as of
November 19, 2012 (the “Fourth Amendment” and collectively, as the same may have
been further amended, amended and restated, supplemented or modified from time
to time, the “Lease”), by REGULUS THERAPEUTICS INC., a Delaware corporation
(“Tenant”), in favor of BMR-3545-3575 JOHN HOPKINS LP, a Delaware limited
partnership (“Landlord”). All capitalized terms used herein without definition
shall have the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1. Tenant accepted possession of the Second Additional Premises for construction
of improvements or the installation of personal or other property on
[                    ], 20[    ], and for use in accordance with the Permitted
Use on [                    ], 20[    ]. Tenant first occupied the Second
Additional Premises for the Permitted Use on [                    ], 20[    ].]

2. The Second Additional Premises are in good order, condition and repair.

3. The Second Additional Second Additional Tenant Improvements are Substantially
Complete.

4. All conditions of the Amended Lease to be performed by Landlord as a
condition to the full effectiveness of the Lease have been satisfied, and
Landlord has fulfilled all of its duties in the nature of inducements offered to
Tenant to lease the Premises.

5. In accordance with the provisions of Article 4 of the Fourth Amendment, the
Second Additional Premises Commencement Date is [                    ],
20[    ], and, unless the Lease is terminated prior to the Term Expiration Date
pursuant to its terms, the Term Expiration Date shall be [                    ],
20[    ].

6. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises.

7. Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

8. The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant (with respect to the Second Additional Premises) under the
Lease commenced to accrue on [                    ], 20[    ], with Base Rent
payable on the dates and amounts set forth in the chart below:

 

C-1



--------------------------------------------------------------------------------

First Floor Premises Base Rent:

 

Dates (as of the Second Additional Premises Commencement Date)

   Square
Feet of
Rentable
Area      Monthly
Base
Rent per
Square
Foot of
Rentable
Area      Monthly
Base Rent      Annual Base
Rent*  

Months 1-5

     7,344       $ 0.00       $ 0.00         N/A   

Months 6-12

     7,344       $ 3.00       $ 22,032.00       $ 264,384.00   

Months 13-24

     7,344       $ 3.09       $ 22,692.96       $ 272,315.52   

Months 25-36

     7,344       $ 3.18       $ 23,353.92       $ 280,247.04   

Months 37-48

     7,344       $ 3.28       $ 24,088.32       $ 289,059.84   

Month 49-June 30, 2017

     7,344       $ 3.38       $ 24,822.72       $ 297,872.64   

 

* Based on a twelve-month calculation

Second Floor Premises Base Rent:

 

Dates

   Square
Feet of
Rentable
Area      Base Rent per
Square Foot of
Rentable Area      Monthly
Base Rent      Annual Base
Rent*  

Second Additional Premises Commencement Date – June 30, 2013

     21,470       $ 2.44 monthly       $ 52,386.80       $ 628,641.60   

July 1, 2013 – June 30, 2014

     21,470       $ 2.69 monthly       $ 57,754.30       $ 693,051.60   

July 1, 2014 – June 30, 2015

     21,470       $ 2.94 monthly       $ 63,121.80       $ 757,461.60   

 

C-2



--------------------------------------------------------------------------------

July 1, 2015 – June 30, 2016

     21,470       $ 3.19 monthly       $ 68,489.30       $ 821,871.60   

July 1, 2016 – June 30, 2017

     21,470       $ 3.44 monthly       $ 73,856.80       $ 886,281.60   

 

* Based on a twelve-month calculation

9. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Second Additional
Premises Commencement Date as of the date first written above.

 

TENANT:

REGULUS THERAPEUTICS INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECOND ADDITIONAL TI ALLOWANCE ACCEPTANCE LETTER

[TENANT LETTERHEAD]

BMR-3545-3575 John Hopkins LP

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Vice President, Real Estate Counsel

[Date]

 

  Re: Second Additional TI Allowance

To Whom It May Concern:

This letter concerns certain Lease dated as of March 19, 2010, as amended by
that certain First Amendment to Lease dated as of April 26, 2010, that certain
Second Amendment to Lease dated as of January 26, 2011, that certain Third
Amendment to Lease dated as of February 27, 2012 and that certain Fourth
Amendment to Lease dated as of November 19, 2012 (the “Fourth Amendment” and
collectively, as the same may have been further amended, amended and restated,
supplemented or modified from time to time, the “Lease”), between BMR-3545-3575
John Hopkins LP (“Landlord”) and Regulus Therapeutics Inc. (“Tenant”).
Capitalized terms not otherwise defined herein shall have the meanings given
them in the Lease.

Tenant hereby notifies Landlord that it wishes to exercise its right to utilize
the Second Additional TI Allowance pursuant to Article 4 of the Fourth
Amendment.

If you have any questions, please do not hesitate to call [            ] at
([    ]) [    ]-[    ].

 

Sincerely, [Name] [Title of Authorized Signatory]

 

cc: Greg Lubushkin

Karen Sztraicher

John Bonanno

Kevin Simonsen

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

LANDLORD WORK

 

  •  

Replace flooring in south elevator lobby and vestibule and paint the
corresponding stairwell (the “Stairwell”)

 

  •  

Replace stair treads in the Stairwell

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL TENANT SPACE

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

STORAGE REDUCTION SPACE

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

EMERGENCY EXIT ROUTE

 

H-1